



February 8, 2016


CONFIDENTIAL AND PERSONAL


Robert Edmund
Kforce Inc.
1001 E. Palm Avenue
Tampa, FL 33605


Re:    Executive Employment Agreement


Dear Rob:


We are grateful for the leadership and commitment you have demonstrated to our
Firm. In recognition of your continuing contributions to our Firm, and to help
retain your services going forward, Kforce Inc. (Kforce) would like to offer you
continued employment on the terms and conditions outlined below (Agreement):


1.
Employment. Kforce agrees to employ you, and you agree to be employed, as its
General Counsel and Chief Compliance Officer. In this role, you agree to honor
Kforce’s policies and procedures, and you also agree to serve in other senior
executive capacities for Kforce’s subsidiaries and affiliates as requested. This
position requires your full-time and exclusive business attention, although you
may participate in outside civic, charitable, and academic organizations or
interests provided that such activities do not materially interfere with your
Kforce duties and responsibilities.



2.
Compensation. Your annual base salary will be $325,000 and may be adjusted from
time to time. You will also be entitled to participate in the management bonus
and long-term incentive compensation plans applicable to similarly situated
senior Kforce executives. Please note that no bonus is earned if you are not
actively employed at the time of bonus payout. Also, for individuals hired after
the start of the year, bonuses are typically prorated for the first year based
on salary earned during the bonus performance period.



3.
Additional Benefits. You will also be entitled to all rights and benefits under
any deferred compensation, health, insurance, and leave plan or policy that
Kforce may provide to similarly situated executives, subject to the terms and
conditions of those plans and policies.



4.
Change in Control. If a Change in Control occurs at any time during your
employment, you will be entitled to receive the compensation and benefits
outlined in this Section 4:



a.
For purposes of this Agreement, a Change in Control means:



i.
the acquisition by any person or entity, including a “group” as defined in
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended (the
"Exchange Act")) (a "Person") of beneficial ownership of fifty percent (50%) or
more of the combined voting power of the then-outstanding voting securities of
Kforce Inc. that may be cast for the election of directors (the "Outstanding
Kforce Voting Securities"); provided, however, that for purposes of this clause
(i), the following acquisitions shall not constitute a Change in Control: (v)
any acquisition directly from Kforce Inc. or one of its affiliates, (w) any
acquisition by Kforce Inc. or one of its affiliates, (x) any acquisition by any
executive benefit plan (or related trust) sponsored or maintained by Kforce Inc.
or one of its affiliates, (y) any acquisition by any corporation pursuant to a
transaction that complies with clauses (A), (B) and (C) of clause (iii) of this
section, or (z) any acquisition by David L. Dunkel or his family members; or








--------------------------------------------------------------------------------





ii.
individuals who, as of the date of this Agreement, constitute the Board of
Directors of Kforce Inc. (the "Incumbent Board") cease for any reason to
constitute at least a majority of the Board of Directors of Kforce Inc. (the
“Board”); provided, however, that any individual becoming a director subsequent
to the date of this Agreement whose election or nomination for election by the
Kforce's shareholders was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or



iii.
consummation of a reorganization, merger, consolidation, sale or other
disposition of all or substantially all of the assets of Kforce Inc. and its
affiliates, taken together (a "Business Combination"), in each case, unless,
following such Business Combination, (A) all or substantially all of the Persons
who were the beneficial owners, respectively, of the Outstanding Kforce Common
Stock and Outstanding Kforce Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then-outstanding shares of common stock and the combined
voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns Kforce Inc. or all or
substantially all of Kforce Inc.’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Kforce Common
Stock and Outstanding Kforce Voting Securities, as the case may be, (B) no
Person (excluding any corporation resulting from such Business Combination or
any executive benefit plan (or related trust) of the Kforce or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, twenty-five percent or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then-outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (C) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or



iv.
approval by Kforce Inc.’s shareholders of a complete liquidation or dissolution
of Kforce Inc.



b.
Upon a Change in Control:



i.
the acquiring or surviving entity shall not be entitled to reduce, terminate or
adversely affect any compensation or benefits described in this Agreement, even
in connection with a reduction in such benefits applicable to all similarly
situated executives. If the continuation of any benefit provided to you would
violate any law or statute, the acquiring or surviving entity shall pay to you
the cash equivalent of any benefit you have lost; and



ii.
all stock options, restricted stock awards, equity-based incentive plans,
deferred compensation, SERP and similar grants previously or immediately
thereafter made that are unvested shall immediately fully vest effective as of
the date of the Change in Control.






--------------------------------------------------------------------------------







c.
If a Change of Control occurs and your employment is terminated at any time
prior to the first anniversary of the Change in Control date other than for
Cause, by your death or disability, or by you for any reason other than Good
Reason, you shall be entitled to receive:



i.
all payments and benefits provided in Section 4(b) above;



ii.
salary through your termination date, plus any unpaid benefits and awards
(including both cash and stock components) that pursuant to the terms of any
plans have been earned and are otherwise payable;



iii.
as severance pay, one year’s base salary at the highest rate in effect prior to
or after the Change in Control, payable in a lump sum (less applicable taxes and
deductions) within thirty (30) days of your date of termination;



iv.
continuation of all benefits enjoyed by you on the date of your termination for
a period of one year after the date of your termination;



v.
one times the average of the amount of your last two years’ bonuses, paid in a
lump sum (less applicable taxes and withholdings) within thirty (30) days of
your date of termination, computed as follows: the acquiring or surviving entity
shall compute the average of your last two years’ bonuses by including the
greater of (A) the bonus, if any, that you already earned at the time of
termination related to the calendar year of the termination, or (B) the bonus,
if any, that you earned for the second full calendar year preceding your
termination. Additionally, in the event you received in any relevant year a
grant of stock, restricted stock, stock options, stock appreciation rights or an
alternative long-term incentive during any relevant year (a “Grant”), then the
acquiring or surviving entity shall compute the average of your last two years'
bonuses by including: (i) in the case of a Grant consisting of a stock grant,
the amount reported by the Company to the Internal Revenue Service relating to
such stock grant for the relevant year; (ii) in the case of a Grant consisting
of a restricted stock grant, the full grant price, computed for the purposes of
this agreement by multiplying the number of granted restricted shares by the
closing share price on the grant date; (iii) in the case of a Grant consisting
of a stock option grant or stock appreciation right, the imputed present value
of such options or rights at the time of the grant, defined for purposes of this
Agreement as 50% of the exercise price, and (iv) in the case of a Grant
consisting of a cash-based long-term incentive, the full grant value on the date
of the grant; provided, however, the amount attributed to (i), (ii), (iii), and
(iv) above shall not exceed $200,000 in the aggregate. If a Change in Control
event occurs before you have been employed two years, the calculation shall be
based on the higher of (X) the projected cash, stock, and long-term-incentive
bonus compensation for the full current calendar year as performed immediately
prior to the Change in Control, or (Y) your projected cash, stock, and
long-term-incentive bonus compensation for the full calendar year preceding the
Change in Control.



vi.
up to 12 months of outplacement services, the scope and provider of which shall
be selected by you in your sole discretion, provided the overall cost of such
benefits does not exceed $10,000.



As a condition to your receipt of items (iii), (iv), (v), and (vi), you must
first execute and not revoke a standard release agreement acceptable to Kforce
or its acquiring or succeeding entity.
 
d.
For purposes of this Change of Control and certain other sections of your
Agreement, “Cause” shall mean any of the following:






--------------------------------------------------------------------------------







i.
you are convicted by a court of competent jurisdiction or enter a guilty plea or
a plea of nolo contendere for any felony; or



ii.
you breach any provision of this Agreement and your breach results in material
injury to Kforce or its acquiring or surviving entity; or

iii.
you engage in misconduct, a policy violation, dishonesty or fraud concerning
Kforce or its acquiring or surviving entity’s business or affairs and your
misconduct, policy violation, dishonesty or fraud results in material injury to
Kforce or its acquiring or surviving entity.



e.
Your employment shall not be subject to termination for Cause without: (i)
reasonable notice to you setting forth the reasons for the intention to
terminate in detail, and (ii) an opportunity for you to cure any such breach, if
possible, within thirty days after receiving such notice.



f.
You may terminate your employment under this Agreement and all of your
obligations under this Agreement accruing after the date of such termination
(other than your obligations under Sections 7, 8, and 9) if the termination is
for "Good Reason." For purposes of this Change in Control Section, “Good Reason”
means:



i.
failure by our acquirer or surviving entity to perform any of its obligations in
this Agreement other than an isolated, insubstantial and inadvertent failure not
occurring in bad faith;



ii.
the diminution of your salary or a material diminution of your duties or
benefits, except in connection with the termination of your employment for Cause
or as a result of your death, disability, or termination by you other than for
Good Reason;

iii.any failure by Kforce or its affiliates to obtain the assumption of this
Agreement by any Kforce successor;


iv.
relocation of your position or home office to a location greater than 30 miles
from your office prior to the Change of Control; or



v.
any attempt to terminate you for Cause that does not result in a valid
termination for Cause.



g.
Your termination of employment will not constitute a termination for Good Reason
unless you first provide written notice to Kforce or its acquiring or surviving
entity of the existence of the Good Reason within 90 days following the Good
Reason occurrence, and the Good Reason remains uncorrected for more than thirty
days following such written notice, and the effective date of your termination
is within one year following the Good Reason occurrence.






--------------------------------------------------------------------------------







5.
Section 409A. With respect to the payments provided by this Agreement in Section
5 upon termination of your employment (the "Cash Severance Amount"), in the
event the aggregate portion of the Cash Severance Amount payable during the
first six months following the date of your termination would exceed an amount
(the "Minimum Amount") equal to two times the lesser of (i) your annualized
compensation as in effect for the calendar year immediately preceding the
calendar year during which your termination occurs, or (ii) the maximum amount
that may be taken into account under a qualified retirement plan pursuant to
Section 401(a)(17) of the Internal Revenue Code of 1986, as amended (the "Code")
for the calendar year during which your termination occurs, then, to the extent
necessary to avoid the imposition of additional income taxes or penalties or
interest on you under Section 409A of the Code, (x) Kforce or its acquiring or
surviving entity shall pay during the first six months following your
termination, at the time(s) and in the form(s) provided by the applicable
sections of this Agreement, a portion of the Cash Severance Amount equal to the
Minimum Amount, and (y) Kforce or its acquiring or surviving entity shall
accumulate the portion of the Cash Severance Amount that exceeds the Minimum
Amount and that you would otherwise be entitled to receive during the first six
months following your date of termination and shall pay such accumulated amount
to you in a lump sum on the first day of the seventh month following your
termination date, and (z) Kforce or its acquiring or surviving entity shall pay
the remainder of the Cash Severance Amount, if any, on and after the first day
of the seventh month following your date of termination at the time(s) and in
the form(s) provided by the applicable section(s) of this Agreement.



6.
Termination. Your employment will end at the earlier of:



a.
your death.



b.
your resignation, in which case you will be paid your Base Salary through the
effective date of your resignation plus bonus compensation only to the extent
you (i) have completed the relevant full bonus period or performance measurement
cycle specified in the relevant bonus plan, and (ii) were actively employed on
the date the bonus is paid to similarly situated executives, plus any stock that
has already vested at the time of your resignation, subject to the terms of the
stock grant. All benefits end on your last day of employment. You agree to
provide 30 days advance written notice to Kforce of your intent to resign, and
you agree that if you provide a longer period of notice, Kforce has the right to
shorten the time period of your continued employment to 30 days following first
notification of your intent to resign.



c.
termination by Kforce for Cause as defined in section 4(d) (with or without a
Change in Control), in which case you will be paid your Base Salary through the
effective date of your termination as determined by Kforce plus bonus
compensation only to the extent you (i) have completed the relevant full bonus
period or performance measurement cycle specified in the relevant bonus plan,
and (ii) were actively employed on the date the bonus is paid to similarly
situated executives, plus any stock that has already vested at the time of your
resignation, subject to the terms of the stock grant. All benefits end on your
last day of employment.



d.
termination due to any disability that prevents you, after accounting for all
reasonable accommodations, from performing the essential functions of your
position. For termination due to disability, you will be paid your Base Salary
through the effective date of your termination plus bonus compensation only to
the extent you (i) have completed the relevant full bonus period or performance
measurement cycle specified in the relevant bonus plan, and (ii) were actively
employed on the date the bonus is paid to similarly situated executives, plus
any stock that has already vested at the time of your resignation, subject to
the terms of the stock grant. Except for certain disability-related benefits
that may continue depending on the applicability of Kforce benefit plans, all
other benefits end on your last day of employment.








--------------------------------------------------------------------------------





e.
termination by Kforce without Cause (as defined in section 4(d)). If your
employment is terminated without Cause in connection with a Change of Control as
described in Section 4, you will be entitled to the severance and benefits
outlined in that Section and no additional pay or benefits are applicable under
this paragraph.



If your employment is terminated without Cause separate from a Change of Control
as described in Section 4, your termination will be effective at the date set by
Kforce and you will not be eligible for benefits following your termination, but
you will be entitled to receive (i) your Base Salary through the effective date
of your termination as determined by Kforce; plus (ii) one times your Base
Salary then in effect, and (iii) one times the average of your last two years’
bonuses by including the greater of (A) the bonus, if any, that you already
earned at the time of termination related to the calendar year of the
termination, or (B) the bonus, if any, that you earned for the second full
calendar year preceding your termination. Such payments shall be made in a lump
sum within 30 days following your effective date of termination. For the
avoidance of doubt, no long-term incentive payment is included in the bonus
calculation for a termination without Cause that is not connected to a Change of
Control as described in Section 4, although you will be entitled to any stock
that has already vested at the time of your effective date of termination,
subject to the terms of the stock grant.


All severance pay and benefits provided in this section are contingent on you
first executing and not revoking a standard release agreement acceptable to
Kforce. Such severance will be forfeited and must be paid back to the extent
already paid if you violate Section 7, 8 or 9 of this Agreement.


7.
Confidentiality. You acknowledge that as a result of your employment, you will
have access to and receive Kforce trade secrets, valuable confidential business
and professional information, substantial relationships with specific
prospective or existing clients, contractors, or customers, and goodwill
associated with our ongoing business, all of which are of particular
significance to Kforce and constitute legitimate business interests that Kforce
has an interest in protecting. Therefore, you agree that, except for proper
Kforce business purposes, at all times during your employment and ending on the
second anniversary of your date of employment termination (the "Restriction
Period"), you will not disclose or use any confidential information, including
without limitation, information regarding research, strategy, developments,
product designs or specifications, processes, "know-how," prices, suppliers,
customers, contractors, candidates, clients, costs or any other knowledge or
information concerning confidential, proprietary, or trade secret information
belonging to Kforce or any of its affiliates. You acknowledge and agree that all
notes, lists, data, records, business forms, studies, marketing materials,
training materials, reports, sketches, plans, unpublished memoranda and other
documents (whether electronic or hardcopy) concerning any information relating
to the business of Kforce or its affiliates, held or created by you, whether
confidential or not, are the property of Kforce and will not be used or retained
by you except on Kforce’s behalf in the course of your employment, and will not
be retained by you upon termination of your employment.



8.
Non-Solicitation. At all times during the Restriction Period, you agree you will
not, directly or indirectly, solicit, induce, influence, combine or conspire
with, or attempt to solicit or induce, any employee, vendor, client, contractor,
or supplier of Kforce or any of its affiliates to terminate or adversely alter
his, her, its, or their employment, business, or other relationship with Kforce
or any of its affiliates. Without limiting this obligation, you further agree,
during the Restriction Period, to refrain from directly or indirectly soliciting
business from any client of Kforce or any of its affiliates with whom you had
contact during the term of your Kforce employment. If you breach any term
contained in this section or section 7, you immediately waive any right or
entitlement to any payment described in this Agreement, and you will pay to
Kforce an amount equal to any portion of any post-employment payments paid to
you under this Agreement prior to Kforce learning of your breach, in addition to
any damages Kforce may be able to recover. By signing below, you specifically
acknowledge that the restrictions on your activity set forth in this section and
section 8 are required for






--------------------------------------------------------------------------------





Kforce’s reasonable protection and are a material inducement for Kforce to
retain or continue to retain your services. You also agree that in the event of
the violation by you of either of these sections of this Agreement, Kforce will
suffer irreparable harm and will be entitled to equitable relief, including an
order requiring specific performance of the terms of these sections, in addition
to any damages that may be recoverable.


9.
Property.



a.
During the term of this Agreement, you agree not to remove from our offices or
premises any documents, records, notebooks, files, correspondence, reports,
memoranda or similar materials of or containing proprietary information or other
materials or property of any kind belonging to Kforce unless necessary or
appropriate in accordance with the duties and responsibilities required by or
appropriate for your position. To the extent that these materials or property
are removed, you agree to return them to their proper files or places of
safekeeping as promptly as possible after the removal serves its specific
purpose. You agree not to make, retain, remove or distribute any copies of any
such materials or property for any reason whatsoever except as may be necessary
in performing your duties, and you agree not to divulge to any third person the
nature or contents of any of these materials or property or of any other oral or
written information to which you may have access or with which for any reason
you may become familiar, except as disclosure is necessary in performing your
duties. Upon the terminating employment for any reason, you agree to leave with
or return to us all originals and copies of any such material or property in
your possession, whether prepared by you or by others.



b.
You agree that all right, title and interest in and to any innovations, designs,
systems, analyses, ideas for marketing programs, and all copyrights, patents,
trademarks and trade names, or similar intangible personal property that have
been or are developed or created in whole or in part by you during your
employment (collectively, "Intellectual Property"), shall be and remain forever
Kforce’s sole and exclusive property.



c.
You acknowledge that all Intellectual Property that is copyrightable shall be
considered a work made for hire under United States copyright law. To the extent
that any copyrightable Intellectual Property may not be considered a work made
for hire under the applicable provisions of the United States copyright law, or
to the extent that, notwithstanding this Agreement, you may retain an interest
in any Intellectual Property that is not copyrightable, you agree to irrevocably
assign and transfer to Kforce any and all right, title, or interest that you may
have in the Intellectual Property under any law, in perpetuity or for the
longest period otherwise permitted by law, without the necessity of further
consideration.



d.
You further agree to reveal promptly all information relating to Intellectual
Property to appropriate Kforce officers and to cooperate with Kforce and its
affiliates and execute such documents as may be necessary or appropriate to
effect the purposes of this section.



e.
If Kforce is unable after reasonable effort to secure your signature on any of
the documents referenced in Section 10(d) above, whether because of your
physical or mental incapacity or for any other reason, you hereby irrevocably
designate and appoint Kforce and its duly authorized officers and agents as your
agent and attorney-in-fact, to act for and on your behalf to execute and file
any such documents and to do all other lawfully permitted acts to further the
prosecution and issuance of any such copyright, patent or trademark protection,
or other analogous protection, with the same legal force and effect as if
executed by you.






--------------------------------------------------------------------------------







10.
Successors. Kforce will require any successor (whether direct or indirect by
purchase, merger, consolation or otherwise) to all or substantially all of its
business or assets to (i) expressly assume and agree to perform this Agreement
in the same manner and the same extent it would be required to perform it as if
no such succession had taken place; and (ii) notify you of the assumption of
this Agreement within ten days of such assumption. Failure to obtain such
assumption and agreement prior to the effectiveness of any such succession shall
be a breach of this agreement. As used in this Agreement, "Kforce" shall mean
Kforce Inc. and any successor to its business or assets that assumes and agrees
to perform this Agreement by operation of law or otherwise. This Agreement shall
inure to the benefit of and be enforceable by your personal or legal
representatives, executors, administrators, successors, heirs, and distributees,
devisees and legatees.



11.
Prior Employment Agreements. You represent that you have not executed any
agreement with any previous employer that may impose restrictions limiting your
ability to fully and completely perform all duties associated with your Kforce
position. You also agree that, in the course of performing your duties, you will
not utilize or disclose any confidential or proprietary information belonging to
any previous employer.



12.
Transferability. Kforce’s rights and obligations under this Agreement are
transferable and all covenants and agreements shall inure to the benefit of and
be enforceable by or against its successors and assigns. Your rights and
obligations in this Agreement are not transferable or assignable to any third
party.



13.
Attorneys’ Fees. The prevailing party in any action brought to enforce the
provisions of this Agreement shall be entitled, in addition to such other relief
that may be granted, to a reasonable sum for attorneys’ fees and costs incurred
by such party in enforcing this Agreement (including fees incurred on any
appeal).



14.
Modifications and Waivers. No modifications or waivers of any provision of this
Agreement will be binding or valid unless in writing and executed by both
parties. Either party's failure to enforce any provision of this Agreement shall
not in any way be construed as a waiver of any such provision, or prevent that
party from enforcing each and every other provision of this Agreement. The
rights granted the parties in this Agreement are cumulative and shall not
constitute a waiver of either party's right to assert all other legal remedies
available to it under the circumstances.



15.
Severability. The invalidity or unenforceability of any particular provision of
this Agreement shall not affect any other provision, and this Agreement shall be
construed in all respects as if such invalid or unenforceable provision were
omitted, and such provision shall be deemed modified to the extent necessary to
make it enforceable.



16.
Governing Law and Binding Effect. This Agreement was entered into in the State
of Florida and shall be interpreted and construed in accordance with the laws of
Florida. This Agreement may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.



17.
Notice. Any notice required or permitted to be given under this Agreement shall
be sufficient if it is in writing and sent by hand delivery or by Federal
Express or UPS service to the parties at the following addresses:



To the Employer:                Kforce Inc.
1001 E. Palm Ave
Tampa, Florida 33605
Attn: General Counsel







--------------------------------------------------------------------------------





To You:
The last address on file in Kforce’s principal human resources system of
record.                            



18.
Arbitration. Any dispute or controversy arising under or in connection with this
Agreement shall be settled exclusively by binding arbitration in Tampa, Florida
in accordance with the employment arbitration rules of the American Arbitration
Association then in effect. Judgment may be entered in the arbitrator's award in
any court having jurisdiction. Such arbitration shall occur only after the
parties have attempted to resolve the dispute or controversy by mediation under
mutually agreeable terms.



19.
Voluntary Agreement. Both parties have had adequate time to review this
Agreement and consult an attorney of their choice prior to signing this
Agreement. Their execution of this agreement is voluntary and neither party has
relied on any other representations or promises in entering into this Agreement
other than what is reflected in this Agreement.



20.
Surviving Terms. Notwithstanding termination of this Agreement and payment of
all required sums under this Agreement, sections 7, 8, and 9 shall continue in
effect as provided by the terms of those sections.



21.
Tax Withholdings and Employee-Authorized Deductions. Kforce may withhold such
federal, state, and local taxes from any amounts payable to you under this
Agreement as may be required to be withheld under applicable law or as otherwise
permitted under the terms of any applicable Kforce compensation plan. Kforce may
also withhold employee-authorized deductions.



22.
Entire Agreement. This Agreement, together with any other confidentiality,
nonsolicitation, and noncompetition agreements between you and Kforce or any of
its affiliates, comprises the entire agreement between you and Kforce concerning
the subject matters covered by these agreements. This Agreement supersedes all
prior agreements and understandings between the parties with respect to its
subject matter and may not be modified or terminated orally.

Rob, we appreciate your service as part of our senior leadership team. Please
acknowledge your agreement to the terms above by signing and returning an
original of this Agreement to me at your earliest convenience.
AGREED and ACKNOWLEDGED:


KFORCE INC.




By: /s/ DAVID M KELLY                  /s/ ROBERT EDMUND
David M. Kelly                            Robert Edmund
Chief Financial and Administrative Officer















